IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

RAYMOND K. LEATHERS,                    )
                                        )
     Plaintiff,                         )
                                        )
            v.                          )     C.A. No. N15C-11-224 ASB
                                        )
AIR PRODUCTS AND                        )
CHEMICALS INC., et al.,                 )
                                        )
     Defendants.                        )


                          Decided: February 26, 2018

                     On Plaintiff’s Motion for Reargument.
                                    DENIED.



                                    ORDER

1.   Plaintiff filed a Motion for Reargument based on this Court’s Order. Plaintiff

     argues that the Court misapprehended Rhode Island law three different ways.

     First Plaintiff contends that the Court wrongly held that Defendant’s product

     (Calidria) was a “raw unadulterated material” because the cases the Court

     cited are “poor indicators of the state of this area of law in Rhode Island.”

     Second, Plaintiff contends that court misapplied the bulk supplier doctrine.

     Finally, Plaintiff argues that the Court misapprehended section 5 of the

     Restatement in “summarily determining that Union Carbide reasonably relied
         on its intermediaries, Georgia-Pacific and National Gypsum, to warn end

         users of Calidria about the dangers of asbestos exposure.”

    2.   Defendant contends that Plaintiff’s argument- that the Court misapprehended

         the law-is flawed. Defendant argues that the Florida case cited by Plaintiff is

         inapposite because Florida follows the Restatement (Second) of Torts while

         Rhode Island follows the Restatement (Third) of Torts. Next, Defendant

         contends that contrary to Plaintiff’s argument, the bulk supplier doctrine

         defined in Section 5, comment (c), of the Restatement (Third) of Torts

         provides that no warning is required to any party. Finally, Defendant argues

         that Plaintiff’s third argument is incorrect as the Court never made any

         conclusion regarding Union Carbide’s reasonable reliance on Georgia-Pacific

         and National Gypsum to warn end users of Calidria.

    3.   On a motion for reargument under Superior Court Civil Rule 59(e), the only

         issue is whether the Court overlooked something that would have changed the

         outcome of the underlying decision.1 Thus, the motion will be granted only if

         “the Court has overlooked a controlling precedent or legal principles, or the

         Court has misapprehended the law or facts such as would have changed the

         outcome of the underlying decision.”2 A motion for reargument is not an


1
  Brenner v. Vill. Green, Inc., 2000 WL 972649, at *1 (Del. Super. May 23, 2000)
aff'd, 763 A.2d 90 (Del. 2000).
2
  Kennedy v. Invacare, Inc., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006).
                                        2
         opportunity for a party to rehash the arguments already decided by the Court

         or to present new arguments not previously raised.3 A party seeking to have

         the Court reconsider the earlier ruling must “demonstrate newly discovered

         evidence, a change in the law, or manifest injustice.”4 “Delaware law places a

         heavy burden on a [party] seeking relief pursuant to Rule 59.”5

    4.   The Court is not persuaded by Plaintiff’s first argument. Plaintiff cites to a

         Florida case to support their proposition that the Court’s holding is incorrect.

         On a Motion for Reargument the Court will not rehash arguments previously

         presented. As the Court held that Caladria was akin to a raw unadulterated

         material, absent Rhode Island case law stating the contrary, the Court will not

         reanalyze the issue. This conclusion also goes towards Plaintiff’s second

         argument. The Court decided in its original Order that because Calidria is a

         raw material pursuant to Section 5, comment (c), of the Restatement (Third)

         of Torts, a warning was not required.

    5.   Additionally, Plaintiff’s third argument fails. The Court did not make a

         conclusion or a holding regarding Union Carbide’s reasonable reliance on

         Georgia-Pacific and National Gypsum to warn users. Accordingly, Plaintiff


3
  Id.
4
   Brenner, 2000 WL 972649, at *1.
5
   Newborn v. Christiana Psychiatric Serv., P.A., 2017 WL 394096, at *2 (Del. Super.
Jan. 25, 2017)(citing Kostyshyn v. Comm’rs of Bellefonte, 2007 WL 1241875, at *1
(Del. Super. Apr. 27, 2007)).
                                          3
failed to satisfy the standard under Rule 59(e) for the Court to grant Plaintiff’s

Motion for Reargument. For the foregoing reasons, Plaintiffs’ Motion for

Reargument is DENIED.


IT IS SO ORDERED.


                                               /s/ Calvin L. Scott
                                               Judge Calvin L. Scott, Jr.




                                    4